DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the power supply low voltage” (lines 22, 30).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “power supply low voltage.”

The term “low” in claim 1 (lines 22, 30) is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low” is purely subjective.

Claim 1 recites the limitation “the sixth thin-film transistor T6” (line 24).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “sixth thin-film transistor T6.”

The term “high” in claim 1 (line 25) is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high” is purely subjective.

The term “low” in claim 5 (lines 2, 6, 10) is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low” is purely subjective.

The term “high” in claim 5 (line 3, 4, 6-9) is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high” is purely subjective.

The term “low” in claim 6 (line 4) is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “low” is purely subjective.

Claim 8 recites the limitation “the characteristic” (line 2).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a singular “characteristic.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 2020/0410933 A1).

Regarding claim 1, Kobayashi discloses an AMOLED pixel driving circuit, comprising: 
a first thin-film transistor [e.g., Fig. 2: M14], 
a second thin-film transistor [e.g., Fig. 2: M18], 
a third thin-film transistor [e.g., Fig. 2: M17], 
a fourth thin-film transistor [e.g., Fig. 2: M11], 
a fifth thin-film transistor [e.g., Fig. 2: M12], and 
a sixth thin-film transistor [e.g., Fig. 2: M15], 
a capacitor [e.g., Fig. 2: C1] and 
an organic light-emitting diode [e.g., Fig. 2: L1];
wherein a gate of the first thin-film transistor is electrically connected to a first node [e.g., Fig. 2: node between C1 and M11], 

a drain of the first thin-film transistor is electrically connected to a second node [e.g., Fig. 2: node between M14 and M16];
a gate and a source of the second thin-film transistor are electrically connected to the first node, and 
a drain of the second thin-film transistor is electrically connected to a drain of the third thin-film transistor;
a gate of the third thin-film transistor is connected to a second scanning control signal [e.g., Fig. 2: Gi], and 
a source of the third thin-film transistor is connected to a data signal [e.g., Fig. 2: Sj];
a gate of the fourth thin-film transistor is connected to a first scanning control signal [e.g., Fig. 2: Gi-1], 
a source of the fourth thin-film transistor is connected to a reference voltage signal [e.g., Fig. 2: Vini], and 
a drain of the fourth thin-film transistor is electrically connected to the first node;
the fifth thin-film transistor is a dual gate thin-film transistor [e.g., Fig. 2: M12], and 
a first gate and a second gate of the fifth thin-film transistor are respectively connected to the first scanning control signal and the second scanning control signal, 
a source of the fifth thin-film transistor is electrically connected to the second node, 
a drain of the fifth thin-film transistor is connected to the power supply low voltage;
a gate of the sixth thin-film transistor is connected to a light emission control signal [e.g., Fig. 2: EM], and 
e.g., Fig. 2: ELVDD];
two ends of the capacitor are electrically connected to the first node and the second node;
an anode of the organic light-emitting diode is electrically connected to the second node, and 
a cathode of the organic light-emitting diode is connected to the power source low voltage [e.g., Fig. 2: ELVSS]; and
characteristics [e.g., p-channel transistors] of the first thin-film transistor and the second thin-film transistor are the same (e.g., see Paragraphs 38-43).

Regarding claim 2, Kobayashi discloses the first scanning control signal, the second scanning control signal, and the light emission control signal are combined to correspond to 
a reset phase [e.g., Fig. 3: Pa], 
a data writing and compensation phase [e.g., Fig. 3: Pb, Pc], and 
a light-emitting phase [e.g., Fig. 3: Pd] (e.g., see Paragraphs 43-55).

Regarding claim 6, Kobayashi discloses the first thin-film transistor, the second thin-film transistor, the third thin-film transistor, the fourth thin-film transistor, the fifth thin-film transistor, and the sixth thin-film transistor are all low temperature polysilicon thin-film transistors, oxide semiconductor thin-film transistors or amorphous silicon thin-film transistors (e.g., see Paragraph 39).

Kobayashi discloses the first scanning control signal, the second scanning control signal, and the light emission control signal are all provided by an external timing controller [e.g., Fig. 1: 12-14] (e.g., see Paragraphs 35-37).

Regarding claim 8, Kobayashi discloses the characteristic includes a threshold voltage [e.g., Vth<0] of a thin-film transistor (e.g., see Paragraphs 47-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel driving circuitry.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
5 November 2021